The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10758362 or on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10758362 in view of Ferree (US 2004/0030391). Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between claim 1 of the present application and claim 9 of U.S. Patent No. 10758362 is that patented claim 9 is more specific.  Thus the invention of patented claim 9 is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by patented claim 9, they are not patentably distinct from the patented claim. In the event that it is determined that the limitation “the inner core comprising a first core convexity and a second core convexity positioned axially opposite each other along the inner core” in the patent is not more specific than the limitation “the inner core comprising a first core convexity and a second core convexity positioned opposite each other along a thickness of the inner core” of the application, the following applies. It is known in the art to provide a thickness between opposing convex surfaces of a core, e.g. as shown in Figure 3A of Ferree. It is considered obvious to have provided a thickness per Ferree to a core between convexities of the patented claim, e.g. to provide structural support to support end plates and vertebra.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10758362 or claim 9 of U.S. Patent No. 10758362 in view of Ferree (US 2004/0030391), and further in view of Petit et al. (US 2006/0235524). The rectilinear aspects are not disclosed in the patented claims. It is known in spinal implant art to provide rectilinear design (e.g. Fig. 2) to components such as core components (e.g. 21, 26), vertebra-contacting components (e.g. 3, 4), etc. as shown in exemplary prior art reference Petit et al. It is considered obvious to have applied the concept of rectilinear design of a component or components per Petit et al. to each of the first end plate, the second end plate, the inner core, and the outer core as claimed, as such would have provided a shape or shapes suitable for supporting vertebral bodies. 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10758362 or claim 9 of U.S. Patent No. 10758362 in view of Ferree (US 2004/0030391), and further in view of Agnew et al. (US 2013/0079811). The adhesive aspects are not in the patented claims. However, it is known in similar medical device arts that components can be joined, such as combining components with adhesive (e.g. para. [0074] of Agnew et al.). It is considered obvious to have applied the concept of combining components with adhesive per Agnew et al. to the first endplate and outer core and to the second endplate and the outer core as claimed in the patent, as such would have provided a means of joining parts in order to facilitate manufacturing. 
Claims 6 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10758362 or claim 9 of U.S. Patent No. 10758362 in view of Ferree (US 2004/0030391), and further in view of Robie et al. (US 2004/0068320). Regarding the range and proximal and distal thickness aspects of the inner/outer cores of claims 6 and 19, in the vertebral implant art, an angle between surfaces can be, for example, 6.9 degrees (e.g. [0021]) as a result of differences in proximal and distal thicknesses resulting from tapering of a central portion (e.g. 13) comprising inner and outer portions (e.g. Fig. 1). It is considered obvious to have provided an angle of 6.9 degrees and differences in proximal and distal portions due to tapering of inner and outer portions of central portion per Robie et al. to the inner/outer cores in the patent, as such would have provided a suitable angle for supporting vertebra.
Claims 7 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10758362 or claim 9 of U.S. Patent No. 10758362 in view of Ferree (US 2004/0030391), and further in view of Bryan et al. (US 2002/0035400). Regarding polymeric material aspects, in the vertebral implant art, it is known to construct an outer core component or inner core component from a polymeric material (e.g. paras. [0080], [0088]). It is considered obvious to have combined the teachings of an inner and outer core component being constructed of polymeric materials per Bryan et al. to the inner and outer cores of the patented claims to provide suitable materials for core structures in a spinal implant. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10758362 or claim 9 of U.S. Patent No. 10758362 in view of Ferree (US 2004/0030391), and further in view of Trieu (US 2005/0165486). It is known in the art that exemplary materials for an endplate may comprise PEEK (e.g. Trieu, para. [0085]). Applying the concept of PEEK as a material per Trieu to the endplates as claimed is considered obvious to provide a material suitable for an endplate.
Claims 9 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10758362 or claim 9 of U.S. Patent No. 10758362 in view of Ferree (US 2004/0030391), and further in view of Pause (US 2005/0020768). The liquid silicon rubber of varying hardness of the inner/outer core is not disclosed in the patented claims. It is however known that liquid silicon rubber can be a suitable medical device material (e.g. Pause paras. [0021] [0044]). It is considered obvious to have provided the liquid silicon rubber of Pause in the inner and/or outer core of the patented claims in order to provide a material suitable for a medical device. Non-uniformities in the material due to differences in temperature and/or chemical composition during manufacturing results in variations in hardness.
Claims 4, 12, 13, 14, 15, 16, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. In an exemplary prior art reference, Bryan et al. (US 2002/0035400) discloses a spinal implant device involving a first end plate (e.g. 20) comprising a plate body, a second end plate (e.g. 40) comprising a plate body, and an inner core (e.g. 60), but fails to disclose at least a radial axis and a central axis as claimed. There would have been no obvious reason(s) to modify the Bryan et al. device to satisfy at least this/these and/or each of Applicant’s claimed limitations and such modification(s) would have likely rendered the Bryan et al. device incapable of continuing to operate/behave in the particular manner set forth within the Bryan et al. reference, which would have been strongly indicative of an application of impermissible hindsight reasoning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775